UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

LEWIS ROSS BROWN,                                     )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )      Civil Action No. 22-1708 (UNA)
                                                      )
TESSA L. BURMANIA et al.,                             )
                                                      )
                       Defendants.                    )

                                    MEMORANDUM OPINION

       Lewis Ross Brown, a former employee of the Environmental Protection Agency, alleges

that defendants “blacklisted [him] from employment within the Federal Government after [he]

was removed for exercising [his] right to file an EEO Complaint and to report [defendants’]

misconduct . . . to the Agency OIG” and others. Compl. at 3, Dkt. 1. He purports to bring this

action under the Universal Declaration of Human Rights. See id. His claim fails because the

Declaration does not provide a private right of action. See Sosa v. Alvarez–Machain, 542 U.S.

692, 734 (2004) (“[T]he Declaration does not of its own force impose obligations as a matter of

international law.”); Vizi v. Outback Steakhouse, 672 F. App’x 168, 171 n.1 (3d Cir. 2016) (per

curiam) (finding that “Universal Declaration of Human Rights . . . is a nonbinding declaration

that provides no private rights of action”); Konar v. Illinois, 327 F. App’x 638, 640 (7th Cir.

2009) (finding that appellant “cannot state a claim under the Universal Declaration of Human

Rights or the Vienna Declaration because both are non-binding declarations that provide no

private rights of action”); Perry v. Frederick, No. 22-CV-1973, 2022 WL 1810713, at *1 n.3

(E.D. Pa. June 2, 2022) (recognizing Third Circuit’s ruling in United States v. Chatman, 351 F.

App’x 740, 741 (3d Cir. 2009), that “the Universal Declaration of Human Rights is a non-

binding declaration that provides no private rights of action”).

                                                 1
       The Court will grant plaintiff’s application to proceed in forma pauperis and, for the

reasons stated above, dismiss the complaint and this civil action. An Order is issued separately.



DATE: June 21, 2022                                  /s/
                                                     DABNEY L. FRIEDRICH
                                                     United States District Judge




                                                2